 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Conrad Anthony Tull,                           No. CV-19-05909-PHX-JJT (ESW)
10                    Petitioner,                   ORDER
11   v.
12   David Shinn, et al.,
13                    Respondents.
14
15         The Court has considered Petitioner’s “Motion To Stay Habeas proceedings Pro Se”
16   (Doc. 11). No good cause has been shown to stay these proceedings.
17         IT IS ORDERED denying Petitioner’s “Motion To Stay Habeas proceedings Pro
18   Se” (Doc. 11).
19         Dated this 3rd day of March, 2020.
20
21
22                                                  Honorable Eileen S. Willett
                                                    United States Magistrate Judge
23
24
25
26
27
28
